DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-18 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the convection section” in lines 6-7 and line 10, respectively.  It is respectfully suggested to amend to “the convection section of the furnace” for recitation of the same limitation.
Claim 1 recites “an SCW-treated” in line 17 which appears to be a misspelling of “an supercritical water (SCW)-treated product”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0321975 A1, hereinafter “Choi”).
In regard to claim 1, Choi discloses an apparatus/a process for producing aromatics from a petroleum feedstock in the presence of supercritical water (Abstract), wherein the apparatus comprises (paragraphs [0020]-[0059]; refer to Fig. 2, Note: some process units/streams are shared in Fig. 1 with same numeral references):  
(i) A pre-reaction stage configured to produce a mixed stream from the crude oil stream and a water stream comprising (i) a petroleum feed pump (#2, Fig. 2), a petroleum feed heater (#4, Fig. 2), a water pump (#6, Fig. 2), a water heater (#8, Fig. 2) and a feed mixer (#10, Fig. 2) (paragraphs [0025]-[0028]).
(ii) A reaction stage comprising a supercritical reactor (#12, Fig. 2) that is fluidly connected to a pre-reaction stage and receives the mixed stream (#116, Fig. 2) (paragraph [0030]). The reactor 12 can be a single-stage, two-stage, or three-stage reactor. In multi-stage reactors, such as two-stage reactors, the effluent stream from a first stage is the feed stream to the second stage. The operating temperature of each stage of reactor 12 is greater than about 374°C (paragraph [0034]).  Choosing an upper section of the first stage of the reactor as the recited “convection section of a furnace”, the second stage of the reactor as the recited “supercritical Choi is considered prima facie obvious because this simply involves selecting a known reactor unit in a known process.  In the supercritical reactor (#12, Fig. 2), the pressure is above supercritical water pressure (i.e., 22.1 MPa) (paragraph [0033]). The temperature condition of the first stage of the reactor taught by Choi render the temperature range in the furnace recited in claim 1, line 9 prima facie obvious. See MPEP 2144.05.  It is noted that conversion reactions occur in the supercritical reactor (#12, Fig. 2) under the supercritical temperature and pressure conditions (paragraphs [0032]-[0034]). 
(iii) In the reactor (#12, Fig. 2) that has the configuration of multi-stage reactors, such as two-stage, the effluent stream from a first stage is the feed stream to the second stage (paragraph [0034]). As set forth above, the operating temperature of each stage of reactor 12 is greater than about 374°C (paragraph [0034]) and the pressure is above supercritical water pressure (i.e., 22.1 MPa) (paragraph [0033]). The pressure and temperature condition of the second stage of the reactor taught by Choi render the pressure and temperature ranges in the supercritical recited in claim 1, lines 13-14 prima facie obvious. See MPEP 2144.05. It is noted that conversion reactions occur in the supercritical reactor (#12, Fig. 2) under the supercritical temperature and pressure conditions (paragraphs [0032]-[0034]). 
(iv) Choi discloses a recycle of the product recycle (#146, Fig. 2), which is separated from the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product), to the first stage of the reactor (#12, Fig. 2).  The lower portion of the first stage of the reactor wherein the effluent is withdrawn is considered a radiation section of the furnace as recited. It is noted that the effluent from the first stage of the reactor, which comprises an upper section (convection section) and a lower section (radiation section), meets the recited furnace effluent. It is noted that the radiation section of the furnace is fluidly connected to the convection section of the furnace since the Choi discloses the reaction conducted in the supercritical reactor is radical-mediated reactions (paragraphs [0029]; [0032]). The recycle stream of the product recycle (#146, Fig. 2) meets the recited a second fraction of the components of an SCW-treated and diluents because the recycle stream comprises BTX and water which are diluent during the conversion reactions (paragraph [0033]). 
(v) The reactor (#12, Fig. 2) produce a modified stream (#118, Fig. 2) which is transported to a vapor-liquid separator (#18, Fig. 2).  The vapor-liquid separator (#18, Fig. 2) meets the recited post-reaction stage.  The vapor-liquid separator (#18, Fig. 2) produces a liquid stream (#136, Fig. 2) which meets the recited SCW-treated product.  Certain amount of water is contained in the modified stream (#118, Fig. 2) and the water is distributed between the vapor stream (#124, Fig. 2) and the liquid stream (#136, Fig. 2) which meets the recited SCW-treated product comprises an amount of water.  
Choi is silent regarding whether the SCW-treated product comprises an increased paraffin concentration as compared to the crude oil stream.  However, Choi discloses the same feed (i.e., a mixed pre-heated water stream and pre-heated crude oil feedstock) and the same process scheme and same apparatus as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process/apparatus to inherently function the same as the process/apparatus recited in claim 1. Specifically, it is asserted that the SCW-treated product comprises an increased paraffin concentration as compared to the crude oil stream.  See MPEP 2112.02.

Choi discloses a recycle of the product recycle (#146, Fig. 2), which is separated from the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product), to the first stage of the reactor (#12, Fig. 2).  The upper portion of the first stage of the reactor is considered a convection section of the furnace as forth above. The lower portion of the first stage of the reactor wherein the effluent is withdrawn is considered a radiation section of the furnace as recited. The recycle stream of the product recycle (#146, Fig. 2) is interpreted to comprise a first fraction of the SCW-treated product because the recycle stream comprises BTX (paragraph [0033]). Since the reaction mixture is considered to flow from upstream to downstream of the first stage of the reactor, it is expected that the SCW-treated product is upgraded in the convection section of the furnace as recited. 

In regard to claim 3, Choi discloses the water content in the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) is adjusted through the vapor-liquid separator (#18, Fig. 2) (i.e., a post-reaction stage) (paragraph [0045]).  

In regard to claim 4, Choi discloses a transport of the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) to a distillation column (#40, Fig. 2), thereby producing an upgraded product stream (#142, Fig. 2) which meets the recited product stream. It is noted that the product stream (#142, Fig. 2) is transported and introduced to the first stage of the reactor (#12, Fig. 2) via intermediate process units (#42, #30, #10, Fig. 2). 

Choi discloses a transport of the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) to a distillation column (#40, Fig. 2), thereby producing an upgraded product stream (#142, Fig. 2) which meets the recited product stream.

In regard to claim 7, Choi discloses the petroleum feedstock is crude oil (paragraph [0015]), wherein the crude oil contains vacuum residue (paragraph [0003]) and sulfur (paragraph [0002]) along with other components such as gas, naphtha, kerosene, diesel and vacuum gas oil (paragraph [0003]). It is known in the art that crude oil contains about 25-50 wt% of the vacuum residue and about up to 5.4 wt% sulfur as evidenced by Cheng et al. (Effects of supercritical water in vacuum residue upgrading, 2009, Energy and Fuels, vol. 23, pp. 3178-3183, see page 3178, I. Introduction).  The known amount of vacuum residue and sulfur content renders the recited ranges in claim 7 obvious. See MPEP 2144.05.

In regard to claim 8, Choi discloses the water content in the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) is adjusted through the vapor-liquid separator (#18, Fig. 2) (i.e., a post-reaction stage) (paragraph [0045]).  Choi discloses greater than 99 wt% of the water in depressurized stream (#122, Fig. 2) is separated into a vapor phase stream (#124, Fig. 2). Therefore, this directs less than 1 wt% (less than 10,000 wt ppm) of the water in the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) which renders the recited water content obvious. See MPEP 2144.05.

Choi discloses a transport of the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) to a distillation column (#40, Fig. 2), thereby producing an upgraded product stream (#142, Fig. 2) which meets the recited product stream (i.e., a distilled product).

In regard to claim 10, Choi discloses a transport of the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) to a distillation column (#40, Fig. 2).  It is well known in the art to use vacuum and/or atmospheric distillation column in separating hydrocarbon liquid as evidenced by Amale et al. (US 2014/0353138 A1, paragraphs [0001]-[0003]). 

In regard to claim 11, Choi discloses the petroleum feedstock is crude oil (paragraph [0015]), wherein the crude oil contains vacuum residue (paragraph [0003]) and sulfur (paragraph [0002]) along with other components such as gas, naphtha, kerosene, diesel and vacuum gas oil (paragraph [0003]). It is known in the art that crude oil contains about 25-50 wt% of the vacuum residue as evidenced by Cheng et al. (Effects of supercritical water in vacuum residue upgrading, 2009, Energy and Fuels, vol. 23, pp. 3178-3183, see page 3178, I. Introduction).  The known amount of vacuum residue renders the recited range in claim 12 obvious. See MPEP 2144.05.

In regard to claim 12, since Choi, as evidenced by Cheng, discloses the same apparatus/process of a supercritical water treating reaction as that recited in claim 1, it is asserted, absent evidence to the contrary, that one would reasonably expect that the apparatus/process as taught by Choi, as evidenced by Cheng, to function the same as the apparatus/process recited in claim 1.  Specifically, it is asserted that one would reasonably expect Choi, as evidenced by Cheng, would results in the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) comprises a concentration of a vacuum residue fraction that is greater than 20 wt %. See MPEP 2112.01 and 2112.02. 

In regard to claim 13, Choi discloses a transport of the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) to a distillation column (#40, Fig. 2), thereby producing an upgraded product stream (#142, Fig. 2) which meets the recited product stream (i.e., a distilled product).
Although Choi does not explicitly discloses the cut point of distillation of the distillation process, the claimed cut point of distillation of the distillation process would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize distillation apparatus capability and utility taking into consideration the operational parameters of the distillation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the hydrocarbon feedstock as well as the nature of the distillation end-products. 

In regard to claim 18, Choi discloses the steps using the corresponding units of: (i) pressurizing a crude oil stream in a feed pump to produce a pressurized oil; (ii) heating the pressurized oil in a feed heater to a temperature of 10-300 deg C to produce a hot oil stream (#108, Fig. 2); (iii) pressuring and heating the water above critical pressure and temperature of the water (#114, Fig. 2); and (iv) mixing the hot oil stream and the supercritical water stream to produce the mixed stream (#116, Fig. 2); and (iv) passing the mixed stream to a supercritical reactor (#12, Fig. 2).  Though the teachings of Choi are not exactly the same steps as recited in claims 19 and 20, since the mixed stream fed to the supercritical reactor is a mixture of heated water and petroleum feedstock above critical pressure and temperature of water, it is the Choi renders the recited limitations in claim 18 obvious. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, and further in view of Ellis et al. (US 2006/0151359 A1, hereinafter “Ellis”). 
              Choi does not explicitly discloses the intermediate step is hydrotreating process in the presence of hydrogen to produce a hydrotreating product. 
Ellis discloses a hydrotreating of hydrocarbons, such as naphtha comprising aromatics, containing sulfur thereby producing a hydrocarbon having low amount of sulfur (paragraphs [0010]-[0014]). Ellis discloses the desulfurization process is conducted in the presence of hydrogen (paragraph [0014]). 
It is noted that both the Choi and Ellis references direct a post-processing of hydrocarbons obtained from a prior process.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Choi to provide the intermediate step that is a hydrotreating process in the presence of hydrogen to produce a hydrotreating product as taught by Ellis, because low sulfur containing hydrocarbon product is desirable to meet environmental regulations (Ellis, paragraph [0002]).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 4 above, and further in view of Keusenkothen et al. (US 8,784,743 B2, hereinafter “Keusenkothen”). 
Choi, as evidenced by Cheng, would results in the liquid stream (#136, Fig. 2) (i.e., a SCW-treated product) comprises a concentration of a vacuum residue fraction that is greater than 20 wt %. See MPEP 2112.01 and 2112.02. 
            Choi does not explicitly discloses the intermediate step is a thermal conversion process such as a visbreaking process.
Keusenkothen discloses a hydro-processing of hydrocarbons containing resid component (Abstract).  Keusenkothen discloses visbreaking of the hydrocarbons containing resid components results in production of useful products such as olefins and aromatics (col. 3, line 65 thru col. 4, line 5).
It is noted that both the Choi and Keusenkothen references direct a post-processing of hydrocarbons containing resid components.  
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Choi to provide the intermediate step that is a thermal conversion process such as a visbreaking process as taught by Keusenkothen, because visbreaking of the hydrocarbons containing resid components results in production of useful products such as olefins and aromatics (Keusenkothen, col. 3, line 65 thru col. 4, line 5).

In regard to claim 16, Choi discloses the petroleum feedstock is crude oil (paragraph [0015]), wherein the crude oil contains vacuum residue (paragraph [0003]) and sulfur (paragraph [0002]) along with other components such as gas, naphtha, kerosene, diesel and vacuum gas oil (paragraph [0003]). It is known in the art that crude oil contains about 25-50 wt% of the vacuum residue as evidenced by Cheng et al. (Effects of supercritical water in vacuum residue 

In regard to claim 17, since Choi, in view of Keusenkothen, discloses the same apparatus/process of a supercritical water treating reaction as that recited in claim 15, it is asserted, absent evidence to the contrary, that one would reasonably expect that the apparatus/process as taught by Choi, in view of Keusenkothen, to function the same as the apparatus/process recited in claim 14.  Specifically, it is asserted that one would reasonably expect the process of Choi, in view of Keusenkothen, would results in the thermal liquid product comprises a concentration of a vacuum residue fraction that is less than 5 wt %. See MPEP 2112.01 and 2112.02. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772